Citation Nr: 0103367	
Decision Date: 02/02/01    Archive Date: 02/14/01

DOCKET NO.  97-09 982A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey




THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for a right leg 
disorder.  




ATTORNEY FOR THE BOARD

S. J. Janec, Counsel



INTRODUCTION

The veteran had active military service from November 1965 to 
November 1967.

This matter comes before the Board of Veterans' Appeals 
(Board) from a January 1996 rating decision of the Reno, 
Nevada, Regional Office (RO) of the Department of Veterans 
Affairs (VA) which found that new and material evidence had 
not been submitted to reopen a claim for service connection 
for a right leg disorder.  

The veteran relocated and his file was transferred to the 
Newark, New Jersey, RO.

In June 1997 and November 1998, the Board remanded the case 
to the RO for additional development.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.  

2.  In June 1991, the RO denied the veteran's original claim 
for service connection for residuals of a right leg injury, 
based upon a finding that there was no medical evidence of a 
current right leg disability; the veteran did not appeal this 
decision and it became final.  

3.  The veteran has not submitted any additional medical 
evidence which shows that he currently has a right leg 
disability.  


CONCLUSIONS OF LAW

1.  The June 1991 decision of the RO that denied the 
veteran's claim for service connection for residuals of a 
right leg injury is final.  38 U.S.C.A. § 7105 (West 1991); 
38 C.F.R. §§ 3.104, 20.302 (2000).  
2.  The additional evidence received subsequent to the June 
1991 RO decision is not new and material, and the claim for 
service connection for a right leg disorder may not be 
reopened.  38 U.S.C.A. § 5108 (West 1991); Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096; 
38 C.F.R. § 3.156 (2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

In a June 1991 rating decision, the RO denied the veteran's 
original claim for service connection for residuals of a 
right leg injury based on a finding that a right leg 
disability was not shown by the evidence of record.  The 
veteran did not appeal this decision and it became final.  
38 U.S.C.A. § 7105.  

The evidence of record at the time of the RO decision, 
included service medical records which indicated that in his 
report of medical history, the veteran noted that he had been 
placed on limited duty for six months after he fractured his 
right tibia.  No clinical treatment reports were included, 
and upon separation examination in October 1967, clinical 
evaluation of the right lower extremity was normal.  

The veteran submitted a request to reopen the claim in May 
1995, and included a report of accidental injury wherein he 
described how he fractured his right tibia during basic 
training.  He asserted that he currently had blood clots, 
muscle spasms, and rheumatoid arthritis in his right leg.  He 
did not provide any additional medical evidence pertaining to 
his claimed right leg disability, but included the names of 
several facilities where he had received treatment.  

In June 1997 and November 1998, the Board remanded the case 
to the RO for additional development.  Specifically, the RO 
was directed to attempt to obtain pertinent medical records 
from the National Personnel Records Center (NPRC), Walston 
Army Hospital, and VA medical facilities in Providence, Rhode 
Island, and Boston, Massachusetts.  All of these facilities 
were contacted by the RO and reported that no records 
pertaining to the veteran were found.  

In addition, the RO sent letters to the veteran in December 
1998 and July 1999, requesting that he provide them with the 
names and addresses of the VA and private health care 
providers who treated him for his right leg condition.  The 
RO also included copies of VA Form 21-4142 for the veteran to 
fill out and submit with the required information.  However, 
he did not respond.  

II.  Analysis

A decision by the RO shall be final and binding on all field 
offices of VA as to conclusions based on the evidence on file 
at the time VA issues written notification of the decision.  
A final and binding agency decision shall not be subject to 
revision on the same factual basis except by duly constituted 
appellate authorities or except where there is clear and 
unmistakable error in the decision.  38 U.S.C.A. § 7105 (West 
1991); 38 C.F.R. §§ 3.104, 20.1103 (2000).  

Section 5108 of title 38 of the United States Code provides 
that, "[i]f new and material evidence is presented or 
secured with respect to a claim which has been disallowed, 
the Secretary shall reopen the claim and review the former 
disposition of the claim."  The regulations provide that new 
and material evidence means evidence not previously submitted 
to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2000).  
See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998); Winters v. 
West, 12 Vet App 203 (1999) (en banc); Elkins v. West, 12 
Vet. App. 209 (1999).  

As suggested by the factual background set out above, 
evidence available to the RO in June 1991 showed that the 
veteran had been placed on limited duty for a period of six 
months after he fractured his right tibia.  Upon separation 
examination in October 1967, his right lower extremity was 
found to be clinically normal.  To date, the veteran has 
failed to submit any medical evidence that supports the 
presence of residuals of a fractured right tibia postservice.  
Accordingly, the Board finds that the veteran has failed to 
meet his burden of submitting new and material evidence, and 
his claim for service connection for a right leg disorder may 
not be reopened.  38 C.F.R. § 3.156(a).  See Hodge, supra.  

The Board notes that, during the pendency of this appeal, 
there was a significant change in the law.  Specifically, on 
November 9, 2000, the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000), was signed into 
law.  Among other things, this law redefines the obligations 
of VA with respect to its duty-to-assist.  As part of the 
duty to assist, the Secretary shall notify the claimant and 
the claimant's representative of any information and any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  See 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107).  

The case was remanded to the RO on two occasions, and 
numerous attempts were made to secure additional treatment 
records related to the veteran's original injury.  In 
addition, the VA facilities that the veteran reported that he 
had received treatment from were contacted and reported that 
no records pertaining to the veteran were found.  Finally, 
the RO contacted the veteran on two occasions and requested 
that he provide pertinent information related to private and 
VA treatment for his right leg disorder so that the records 
could be associated with his file.  However, he has failed to 
respond to those letters, and has not provided any 
information to the RO.  Accordingly, the Board finds that the 
requirements of the new law have been satisfactorily 
accomplished in this case, and VA has satisfied the duty to 
assist the veteran in the development of his claim.  




		
	Iris S. Sherman
	Member, Board of Veterans' Appeals

 



